115 F.3d 695
UNITED STATES of America, Plaintiff-Appellee,v.Jose Luis MAGALLON, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert GONZALES, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Luis E. ESTRADA-HERNANDEZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Gerardo DELGADO-GARIBAY, Defendant-Appellant.
Nos. 95-10438, 95-10446, 95-10447 and 96-10007.
United States Court of Appeals,Ninth Circuit.
June 5, 1997.

Prior report:  113 F.3d 150.
Before: HUG, Chief Judge; THOMPSON and KLEINFELD, Circuit Judges.

ORDER

1
The opinion filed May 5, 1997 is withdrawn.  Submission of this case is withdrawn and is deferred pending the filing of an opinion in the case of United States v. Scrivner, 114 F.3d 964 now pending before another panel of this court.